DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-7 are pending in this application.  
	Claims 1-7 are currently amended.


Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to claims 1-7 interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive.  The 35 U.S.C. 112(f) Claim Interpretation of Claims 1-7 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to the rejection(s) of claim(s) 1-7 under Miyahara (US PG. Pub. 2017/0264789 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuoka (US PAT. No. 10,048,538 B1); and further in view of Joseph (US PG. Pub. 2012/0057006 A1).

Applicant’s specifically argues on page 8 of the remarks that “Miyahara fails to teach or disclose the feature of “wherein the first preview image in the front view and the second preview image in the back view are both displayed on a screen or alternately displayed on a screen” in claim 1.” The Examiner respectfully agrees. However, in particular, the newly added prior art of Joseph (US PG. Pub. 2012/0057006 A1) teaches the featured limitation “wherein the first preview image in the front view and the second preview image in the back view are both displayed on a screen or alternately displayed on a screen” As illustrated in Fig. 5 below, Joseph teaches a Display System 410 including a first preview image in the front view (See Fig. 5 below, Foreground Image 454) and second preview image in the back view (See Fig. 5 below, Background Image 450) which are both displayed on the display screen together as required by the claim (See Joseph, Fig. 5, Sect. [0050] lines 7-24).

    PNG
    media_image1.png
    653
    805
    media_image1.png
    Greyscale


Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to Claim 3, 
The prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of dependent claim 3.  In particular, the applied references do not disclose and would not have rendered obvious:
wherein, if the print job received by the processor specifies front printing, generates only a third preview image in a front view which is seen on a print surface of a recording medium, and displays only the third preview image in the front view.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US PG. Pub. 2017/0264789 A1) in view of Fukuoka (US PAT. No. 10,048,538 B1); and further in view of Joseph (US PG. Pub. 2012/0057006 A1).

	Referring to Claim 1, Miyahara teaches an image processing apparatus (See Miyahara, Figs. 1-5, Image Processing Apparatus 100) comprising: 
receive a print job which includes print data and which specifies back printing to be performed on a transparent recording medium (See Miyahara, Sect. [0061], if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, "transparent film" in the check field 301 is selected and "first" in the check field 303 is selected.).

Miyahara fails to explicitly teach
generate a first preview image in a front view which is seen through the transparent recording medium and a second preview image in a back view which is seen on a print surface of the transparent recording medium on the basis of the print data included in the print job; and
display the first preview image in the front view and the second preview image in the back view,

wherein the first preview image in the front view and the second preview image in the back view are both displayed on a screen or alternately displayed on a screen.

However, Fukuoka teaches 
generate a first preview image in a front view which is seen through the transparent recording medium and a second preview image in a back view which is seen on a print surface of the transparent recording medium on the basis of the print data included in the print job (See Fukuoka, Fig. 3, Col . 16 lines 10-20, when the image display area 75 is rendered transparent, the observer on the front side of the liquid crystal display device sees both a forward view from the front side, which results from ambient light being incident from the front side and reflected by the reflective polarizing plate 23, and a background, which results from ambient light being incident on the light guiding plate 60 from the back side and transmitted through the light guiding plate 60 and the image display area 75.  That is, the forward view from the front side is overlaid on the background that is seen through the image display area).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to generate a first preview image in a front view which is seen through the transparent recording medium and a second preview image in a back view which is seen on a print surface of the transparent recording medium on the basis of the print data included in the print job.  The motivation for doing so would have been to provide a display device serving as a see-through display which is capable of ensuring the clarity of a displayed image while maintaining high transparency and is less likely to be limited in terms of the location of installation.  (See Fukuoka, Col. 1 lines 57-61.  Therefore, it would have been obvious to combine Miyahara in view of Fukuoka to obtain the invention as specified in claim 1.

Additionally Joseph teaches 
display the first preview image in the front view and the second preview image in the back view (See Joseph, Fig. 5, Sect. [0050] lines 7-12, the viewer 404 views a volumetric display 440 that includes: one or more background images 450 that correspond to background images 432; one or more intermediate images 452, 453 that correspond to intermediate images 434; and one or more foreground images 454 that correspond to foreground images 436.).
wherein the first preview image in the front view and the second preview image in the back view are both displayed on a screen or alternately displayed on a screen (See Joseph, Fig. 5, Sect. [0050] lines 7-12, the viewer 404 views a volumetric display 440 that includes: one or more background images 450 that correspond to background images 432; one or more intermediate images 452, 453 that correspond to intermediate images 434; and one or more foreground images 454 that correspond to foreground images 436.  Exemplary images 450, 452, 453, and 454 are shown in FIG. 5. Thus , Display System 410 displays both a first preview image in the front view (See Fig. 5 below, Foreground Image 454) and second preview image in the back view (See Fig. 5 below, Background Image 450) at the same time).
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to display the first preview image in the front view and the second preview image in the back view, wherein the first preview image in the front view and the second preview image in the back view are both displayed on a screen or alternately displayed on a screen. The motivation for doing so would have been to provide an autostereoscopic display system that inserts or adds two-dimensional (2D) images, via rear projection, emissive display, or the like, into a static, passive three-dimensional (3D) displayed image provided by a passive 3D imaging element (such as, but not limited to, a lenticular poster or similar stereoscopic panel, See Joseph, Sect. [0010]).  Therefore, it would have been obvious to combine Miyahara in view of Fukuoka and further in view of Joseph to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Miyahara in view of Fukuoka and further in view of Joseph teaches the image processing apparatus according to Claim 1 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the processor also receives a print job that specifies front printing (See Miyahara, Fig. 5, GUI screen 170a, Sect. [0051] lines 11-14, The GUI screen 170a is configured to specify the order of overlaying of the color materials in performing printing on the front surface of the printing substrate S.), and 
wherein, if the print job received by the processor specifies back printing (See Miyahara, Sect. [0051] lines 11-14 and [0061], GUI screen 170a is used to specify the order of overlaying of color materials in performing printing on the back surface of the printing substrate S… if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, "transparent film" in the check field 301 is selected and "first" in the check field 303 is selected.) and displays the first preview image in the front view as an initial setting (See Miyahara, Sect. [0054], If a transparent film is selected as the printing substrate S, the multiple print order and base material setter 106 requests the operator to select which side of the transparent film to print, the front surface.).

Referring to Claim 4, the combination of Miyahara in view of Fukuoka and further in view of Joseph teaches the image processing apparatus according to Claim 1 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the processor generates a display image at a time when a special color is printed lastly (See Miyahara, Fig. 3, Sect. [0047], The preview image generator 110 performs the preview image generation processing for generating the preview image Pi simulating the print result of the document data Md and the spectral reflection characteristics of the base material and the color materials acquired by the spectral reflection characteristic acquirer 108.).

	Referring to Claim 5, the combination of Miyahara in view of Fukuoka and further in view of Joseph teaches the image processing apparatus according to Claim 4 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the processor generates the first preview image in the front view by mirror-inverting the print data and drawing the print data reversely from printing order of the print data (See Miyahara, Horizontal Flip Processing (Mirroring) and Reverse Ordering, Sect. [0073]-[0075],  If the base material is a transparent film and the document data Md is printed on the back surface of the transparent film, the document data Md needs to be overlaid in a horizontally flipped state, or a correct preview image Pi cannot be obtained as seen from the surface side of the transparent film.  Therefore, image processing for reversing the order of horizontal arrangement of the pixels is performed on the document data Md for printing to be printed on a front surface).

Referring to Claim 6, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Miyahara, Fig. 7, CPU 120, MEM-P 12 to include ROM 130, RAM 132, MEM-C 17, HDD 134, NB 13 ASIC 16, SB 14, Sect. [0097]-[0098], The image processing apparatus 100 includes the CPU 120, a north bridge (NB) 13, a system memory (MEM-P) 12, a south bridge (SB) 14, a local memory (MEM-C) 17, an application specific integrated circuit (ASIC) 16, and the HDD 134.  The north bridge (NB) 13 and the ASIC 16 are connected by an accelerated graphic port (AGP) bus 15.  The MEM-P 12 includes the ROM 130 and the RAM 132. The CPU 120 performs overall control on the image processing apparatus 100.  The CPU 120 has a chipset including the NB 13, the MEM-P 12, and the SB14, and is connected with other devices via the chipset.) and various memories stored therein.

Referring to Claim 7, the structural elements of apparatus claim 1 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1.
Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda et al. (US PG. Pub. 2007/0076178 A1) discloses an image printing apparatus, an image printing method, a program for an image printing method and a program having a program for an image printing method recorded thereon wherein disagreement in size between a scale and a photograph in scrap booking can be eliminated simply and with certainty.  An image printing apparatus for printing an image to be used for scrap booking, comprising an image data acquisition section, a template retaining section, a template selection section, an image display section, an operation section and a printing section.  Also it is demanded to provide an image printing apparatus, an image printing method, a program for an image printing method and a program having a program for an image printing method recorded thereon wherein otherwise possible deterioration of the finish arising from a line for cutting can be prevented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MARCUS T RILEY/Primary Examiner, Art Unit 2677